Per Curiam.

The intermediate tenants, Bernstein and Poner, who allegedly took the premises from the original tenant, executed a completely new lease for a term and rental completely different from those contained in the 1948 lease of Coburns Delicacies, Inc., Bernstein and Poner’s assignor, The instant tenant admittedly was not in any way connected with the 1948 lease.
It is clear that the emergency rent laws provide protection for tenants in occupancy of business space. Here the tenant, came into possession after March 31, 1950 as a result of an assignment of a lease executed after that date. Consequently, there was no warrant for the final order in favor of the tenant.
*920The final order should be reversed, with $30 costs, and final order directed for landlord as prayed for in the petition, with costs.
Concur — Hoestadter, J. P., Hecht and Aurelio, JJ.
Final order reversed, etc.